Citation Nr: 0100331	
Decision Date: 01/06/01    Archive Date: 01/11/01

DOCKET NO.  99-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees, feet, shoulders and wrists.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Upon reviewing the record, the Board is of 
the opinion that further development is warranted.  
Therefore, the disposition of the issue of entitlement to 
service connection for degenerative joint disease of the 
knees, feet, shoulders and wrists will be held in abeyance 
pending further development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran's service medical records show treatment for 
rheumatic fever and arthritis.  A March 1952 enlistment 
examination report notes a history of "childhood 
rheumatism" at age nine with no recurrence.  The report 
notes normal clinical evaluations of the upper extremities, 
lower extremities, feet and spine.

In May 1952, the veteran was hospitalized for treatment of 
painful joints.  At that time, he gave a history of paralysis 
for six months when he was six years old due to "childhood 
rheumatism."  Current complaints included pain in the feet, 
knees and lower back.  Rheumatic fever was diagnosed, and the 
veteran was transferred to the United States Naval Hospital 
(USNH) in San Diego, California for further treatment.

During hospitalization later that month, the veteran 
explained that he experienced "rheumatism" at age six, but 
had no further difficulty until his current illness.  Mild 
migratory arthralgia was noted.  The diagnosis was changed to 
active rheumatic fever without heart involvement.  The 
veteran was discharged to duty in September 1952.

An October 1953 record notes complaints of continuous pain in 
both wrists on motion, and ankle and knee pain when standing 
or walking for more than one hour.  The veteran reported mild 
arthralgia with a recent increase of pain and stiffness in 
cold and damp weather.  An examination of the joints revealed 
no objective findings.  Rheumatic fever was diagnosed, and 
the veteran was transferred to the USNH in Yokosuka, Japan.

An October 1953 hospital report notes complaints of pain in 
the knees, ankles and wrists, and recently developed pain in 
the left elbow.  A physical examination revealed no objective 
changes in the joints.  X-rays of the wrists and knees were 
negative, and blood sedimentation rates were normal.  The 
diagnosis was changed to arthritis of unknown etiology.  The 
following month, the veteran was transferred to the USNH in 
Mare Island, California for further treatment.

A December 1953 hospital report notes a diagnosis of 
arthritis of the ankles, knees, and wrists of unknown 
etiology.  The following month, the veteran complained of 
wrist and ankle pain with no swelling or limitation of motion 
of the joints.  X-rays of the wrists were negative, serial 
sedimentation rates were normal, and an electrocardiogram 
(EKG) was normal.  The veteran was discharged to duty in 
February 1954.

A January 1957 separation examination report notes normal 
clinical evaluations of the upper extremities, lower 
extremities, feet and spine.  According to the "physician's 
summary and elaboration of all pertinent data" section of 
this form, the veteran experienced "authenticated rheumatic 
fever" in 1952 with "doubtful recurrence[s]" in 1953 and 
1954.

During a July 1960 VA orthopedic examination, the veteran 
complained of soreness in both wrists.  A physical 
examination revealed no swelling, limitation of motion, or 
pain on manipulation of the wrists.  There was no synovial 
thickening, no periarticular thickening, and no synovitis.  
The record notes no clinical evidence of disease or injury.  
X-rays of the wrists were normal.  The final assessment was 
no residuals of rheumatic fever found in the wrists.

In May 1997, the veteran filed a claim of entitlement to 
service connection for arthritis of the knees, feet, 
shoulders and wrists.

On VA orthopedic examination in August 1997, the veteran 
reported constant joint pain since his separation from 
service in 1954.  He explained that he experienced pain when 
his joints were in certain positions, and indicated that he 
moved his joints to decrease this discomfort.  Current 
complaints included constant stiffness and tightness in the 
joints.  The veteran reported private medical treatment for 
tendonitis in his right shoulder, and indicated that surgery 
was performed in 1985 to repair a "cartilage problem" in 
his left knee.  He denied a history of trauma, and reported 
no swelling in his joints.

X-rays showed normal wrists, and arthritis of the feet, knees 
and shoulders.  Laboratory studies were essentially normal.  
The diagnostic impression was history of rheumatic fever with 
"no evidence of any residuals secondary to the rheumatic 
fever at this point."  The examiner explained that 
arthralgia or arthritis related to rheumatic fever is 
normally limited to a four or five-week course, and is 
usually cured.  He noted that with the exception of an ulnar-
type deformity called Jaccoud, which occurs after multiple 
attacks of acute rheumatic fever, the disease rarely leaves 
joint deformities.  The physician explained that the veteran 
did not have any joint deformities.  He opined that the 
veteran's arthritis of the knees was not caused by rheumatic 
fever in service, but might be related to degenerative joint 
disease secondary to "cartilage problems."  He further 
concluded that the veteran's wrist pain might be related to 
early degenerative joint disease.

Based on this evidence, a February 1998 rating decision 
denied service connection for degenerative joint disease of 
the knees, feet, shoulders and wrists.  The veteran filed a 
notice of disagreement (NOD) with this decision in May 1998.

On VA orthopedic examination in May 1999, the veteran 
reported severe pain in both wrists with occasional acute 
exacerbations so severe that he could not move his joints.  
He explained that his wrist pain was especially severe when 
he twisted or flexed his joints, but denied experiencing any 
swelling.  The veteran reported receiving treatment for his 
joint pain from several private physicians.  He related that 
he damaged three vertebrae in his lower back in an injury 
several years earlier, and was unable to stand or walk for 
approximately three months.  The veteran was reportedly able 
to walk and perform daily activities without assistance.  
Laboratory studies were essentially normal.  X-rays showed 
mild to moderate degenerative changes in both shoulders, 
minimal bony spurring in both knees, bony spurs in both 
calcaneum, and some "irregularity and deformity" in the 
right wrist.  A bone scan was normal.

The examiner explained that the joint manifestations of 
rheumatic fever most commonly happen during the acute phase 
of the disease with no residual chronic form of arthritis.  
He opined that the veteran's chronic wrist pain was "less 
likely related to rheumatic fever," and suggested that he 
might have "a minor rheumatological condition, such as 
tendonitis, in both wrists."  The physician concluded that 
the veteran's joint pain was most likely due to degenerative 
joint disease rather than his rheumatic fever in service.

The RO continued the denial of service connection for 
degenerative joint disease of the knees, feet, shoulders and 
wrists in August 1999.  The veteran submitted a substantive 
appeal (Form 9) the following month, perfecting his appeal.

Since the August 1999 Statement of the Case, the veteran 
submitted a September 1999 private medical report from Dr. 
J.J. in support of his claim.  Therein, the physician noted 
that he was treating the veteran for "chronic degenerative 
joint disease/degenerative arthritis," and opined that 
rheumatic fever during service "started his arthritis and 
joint pain."  Accordingly, this evidence is "pertinent" to 
the veteran's current claim.  38 C.F.R. § 20.1304(c)(2000) 
states, in pertinent part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 19.37(a)(2000) states, in pertinent part:

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the Statement of the Case and any prior 
Supplemental Statements of the Case were prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case will be furnished to the appellant and his or her 
representative as provided in § 19.31 of this part, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or a prior Supplemental Statement of the Case or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.

Consistent with the provisions of 38 C.F.R. §§ 20.1304(c), 
this evidence must be referred to RO for review.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  During the May 
1999 VA orthopedic examination, he reported receiving 
treatment from several private physicians for his joint pain.  
In addition, the September 1999 private medical report 
indicates that the veteran was receiving treatment for 
"chronic degenerative joint disease/degenerative 
arthritis."  Therefore, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issue of entitlement to service 
connection for degenerative joint disease of the knees, feet, 
shoulders and wrists pending a remand of the case to the RO 
for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

As noted above, the VA shall treat an examination or opinion 
as being necessary to make a decision on a claim when there 
is competent evidence (lay or medical) of current disability 
or persistent or recurrent symptoms of disability, evidence 
(lay or medical) indicating that the disability or symptoms 
may be related to service, and the record does not contain 
sufficient medical evidence to decide the claim (38 U.S.C.A. 
§ 5103A(d)(1)).  Although the May 1999 VA examination report 
indicates that the veteran's joint pain was most likely due 
to degenerative joint disease rather than rheumatic fever, it 
provides no opinion regarding the degree of medical 
probability that the degenerative joint disease is causally 
related to service.  While the September 1999 private medical 
report suggests a link between the veteran's current 
degenerative joint disease and service, this opinion was not 
based upon a comprehensive review of the record.  Clearly, 
the current record is not sufficient to make a decision on 
the claim as there is no competent medical evidence, based 
upon a complete review of the record, linking the veteran's 
current degenerative joint disease to service.  Consequently, 
the Board finds that the entire claims folder, including the 
September 1999 private medical report, must be forwarded to 
the VA examiner who performed the May 1999 examination for 
clarification of his opinions.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
degenerative joint disease of the knees, 
feet, shoulders and wrists that are not 
currently a part of the record.  In 
particular, the RO's attention is 
directed to the veteran's reference to 
treatment from several private physicians 
during the May 1999 VA examination, and 
Dr. J.J.'s September 1999 statement 
regarding treatment for the veteran's 
degenerative joint disease.  After any 
necessary information and authorization 
are obtained from the veteran, 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.  In the event that the 
RO cannot obtain these records, it must 
notify the claimant of the identity of 
the missing records, briefly explain the 
efforts taken by VA to obtain such 
records, and describe any further action 
to be taken by VA with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)).  All 
of this development must be documented in 
the claims file.

3.  Thereafter, the RO should take 
appropriate action to obtain a 
supplemental medical opinion.  The claims 
file should be returned to the physician 
who performed the May 1999 VA orthopedic 
examination for an opinion regarding the 
nature and etiology of any current joint 
disorder.  In particular, the examiner 
should offer an opinion as to the degree 
of medical probability, in percentage 
terms, if feasible, that any current 
joint disorder is causally related to 
service or any incident or event in 
service, including the diagnoses of 
arthritis in 1953.  If the examiner 
determines that any current joint 
disorder was present prior to service, he 
should be asked to provide an opinion as 
to whether any such disability underwent 
an increase in disability during service 
(aggravation) beyond the natural progress 
of the disease.

In the event that the same examiner who 
conducted the May 1999 VA examination is 
not available, the RO may attempt to 
secure an opinion through another 
physician.  In this event, however, the 
RO should see that there is documentation 
the record as to why the same physician 
is not available and the alternate 
physician should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the alternate physician deems an 
examination necessary in order to provide 
the requested opinions, appropriate 
arrangements should be made for such an 
examination.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder, including 
the September 1999 private medical 
opinion from Dr. J.J., and a copy of this 
remand must be provided to the examiner 
for review in conjunction with the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for degenerative joint 
disease of the knees, feet, shoulders and 
wrists.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



